28 F.3d 1295
307 U.S.App.D.C. 428
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Lawrence O. KUTEYI, Appellant.
No. 90-3194.
United States Court of Appeals, District of Columbia Circuit.
July 1, 1994.

Before:  WALD, RANDOLPH and ROGERS, Circuit Judges.
ORDER
PER CURIAM.


1
It is ORDERED, on the court's own motion, that this appeal be dismissed for failure to prosecute.  The court notes that this appeal was filed in August, 1990, that appellant was deported in February, 1991, and that appellant has taken no further action to prosecute his appeal.


2
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.